Citation Nr: 0711929	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals, anterior cruciate ligament 
reconstruction, right knee, to include a separate compensable 
rating for instability.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 2000 to March 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Postoperative residuals, anterior cruciate ligament 
reconstruction, right knee, are manifested by no more than 
slight functional impairment based upon limitation of motion 
with evidence of arthritis.  

2.  Right knee disability is manifested by moderate 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for postoperative residuals, anterior cruciate 
ligament reconstruction, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.55, 4.59, 4.71a, Diagnostic Code 5260 (2006).

2.  The criteria for an initial separate evaluation of 20 
percent, but no more, for right knee disability, based upon 
lateral instability, has been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5257 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a September 2004 letter, which was issued before initial 
consideration of the claim on appeal.  Initially, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for 
postoperative residuals, anterior cruciate ligament 
reconstruction, right knee.  In this type of circumstance, if 
the claimant has received a VCAA letter for the underlying 
claim and raises a new issue (i.e., increased rating) 
following the issuance of the rating decision that awarded 
the underlying claim, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued a statement of the 
case in June 2005 wherein it provided the veteran with the 
evidence necessary to establish a higher evaluation for a 
knee disability.  

As to the September 2004 letter, VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran was awarded service connection for 
postoperative residuals, anterior cruciate ligament 
reconstruction, right knee; therefore, the first three 
elements are not in dispute.  The veteran is appealing the 
fourth element, demonstrating that he has actual knowledge of 
this element.  Additionally, the veteran was awarded an 
effective date as of the day following his discharge from 
service, which is the earliest effective date possible for 
his claim; therefore, that issue is moot.  See 38 U.S.C.A. 
§ 5110(b)(1).  Furthermore, the veteran was given notice of 
the last two elements in a letter dated March 2006.  Finally, 
as to the current increase, discussion concerning the 
effective date will be conducted prior to assignment of an 
effective date.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
postoperative residuals, anterior cruciate ligament 
reconstruction, right knee.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability on the facts shown 
to exist during separate periods of time.  Id.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Postoperative residuals, anterior cruciate ligament 
reconstruction, right knee

An October 2003 Medical Evaluation Board physical examination 
shows arthritic changes in the veteran's right knee, and the 
veteran was diagnosed with arthrosis of the right knee in 
October 2004.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 
30 percent rating will be assigned for limitation of 
extension of the leg to 20 degrees; a 40 percent rating will 
be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

In the October 2004 VA examination report, the examiner 
stated that the veteran's range of motion was from zero to 
130 degrees, and not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Flexion of 130 degrees is 
noncompensable under Diagnostic Code 5260.  Since the 
veteran's limitation of motion is noncompensable under the 
appropriate diagnostic code, it is assigned a 10 percent 
evaluation.  See 38 C.F.R. §§ 4.45(f), 4.59, 4.71a, 
Diagnostic Code 5003.  The veteran would not warrant a higher 
evaluation because there is no competent medical evidence of 
record showing any limitation of motion that would meet the 
criteria for a 20 percent evaluation under Diagnostic 
Codes 5260 or 5261.  See also Deluca, supra. 

In view of the denial of entitlement to an increased rating, 
the Board finds no basis upon which to predicate the 
assignment of "staged" ratings pursuant to Fenderson, 
supra.

B. Right knee disability, based upon lateral instability

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
20 percent evaluation for a right knee disability, based upon 
lateral instability.  

The Board notes that limitation of motion and lateral 
instability of the knee are two, separate disabilities.  A 
veteran can be rated separately under limitation of motion of 
the knee due to arthritis and instability.  See 
VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has 
arthritis and is rated under instability of the knee, those 
two disabilities may be rated separately under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

According to Diagnostic Code 5257, which rates impairment of 
the knee other than ankylosis, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45 (2006), pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

In the October 2004 VA examination report, the examiner 
stated that the veteran had 2+ anterior cruciate ligament 
laxity, and positive medial collateral laxity of 1-2+.  Such 
clinical finding establishes that the veteran has between 
slight and moderate instability of the right knee.  Resolving 
all reasonable doubt in his favor, the Board is awarding a 
20 percent evaluation for the knee based upon instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 percent 
evaluation is not warranted because there is no competent 
medical evidence of record showing severe lateral 
instability.  See id.

Finally, in view of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  Based 
upon the record, the Board finds that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals, anterior cruciate ligament 
reconstruction, right knee, is denied.

A 20 percent evaluation for a right knee disability, based 
upon lateral instability, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


